Title: To George Washington from Nathanael Greene, 23 June 1781
From: Greene, Nathanael
To: Washington, George


                        
                            Dear Sir
                            Camp at Bush River June 23d 1781
                        
                        Your friendly letter of the 18th of April affords me peculear satisfaction. If my conduct meets your
                            approbation it will console me amidst the hissing murmurs of ten thousand of the ignorant rabble. The honor you did me in
                            the appointment is an additional motive to exert my self to the satisfaction of the public. My public letters will inform
                            your Excellency of the situation of things here. Our Movements Southward have been attended with great advantage as a stay
                            to the hopes and expectations of North Carolina and Virginia. For if this Army had moved Northerly Virginia would have
                            been considerd as a frontier State, and her prospects must have been much more gloomy and her exertions of consequence
                            much less. My fears for the Marquis are all alive, tho I have left him all the force coming to the Southward. I am in a
                            distressed situation my self, but am afraid to call for any aid from the Northward. If the enemy continues to reinforce the
                            Southern Army on their part, and we receive little or none on our side, our ruin is inevitable. I shall keep the peoples
                            hopes alive all in my power; but what can I do without men?
                        I am greatly obliged to you for the trouble you give your self in forwarding my letters
                            to Mrs Greene. I must increase the obligation by soliciting a continuance. I hope Mrs Washington is
                            with you, as her situation at home in the present confusion of Virginia would be rather disagreeable. Please to present my
                            respectful compliments to her and to the Gentlemen of your family. Most respectfully yours
                        
                            N. Greene

                        
                    